Spoffokd, J.,
dissenting. The 6th section of the Act of 29th March, 1826, (p. 140) supplied a casus omissus in the previous laws.
Provision had been made for voluntary surrenders by insolvents; provision had also been made for obliging contumacious debtors, within reach of process, to pay their debts or make a surrender.
But the case of a debtor who absconded or concealed himself had not been thought of; he could not be reached by any existing remedies. Such a debtor would not, of course, make a voluntary surrender; and lie could not be forced to make a surrender, because he could not be cited. The evil to be remedied was found to spring chiefly from transient merchants and traders. A new law upon a new subject was therefore enacted; it was declared that “ if any mercha/nt or trader abscond or conceal himself, in order to avoid the payment of his debts, it shall be lawful for three of his creditors or more, to apply to any competent Judge, and, after having made an affidavit that the said merchant or trader has actually absconded or concealed himself, in order to avoid the payment of his debts, or to be sued therefor, as well as of the specific amount of their respective claims, to obtain from the said Judge an order authorizing the sequestration of the property of the said merchant or trader, and that his creditors may be called to appoint syndics, who shall be put by the Judge in possession of the property of the said merchant or trader, as by way q/'forced surrender, and that in such case, all the other formalities and rules prescribed by law in voluntary surrender of property, shall be complied with.”
This is simply a provision for the judicial sequestration and distribution of the property of absconding or concealed merchants and traders, who have not paid their debts, who will not make a voluntary surrender, and who cannot be forced to make a surrender.
Plainly, therefore, such proceedings cannot be called voluntary surrenders, nor forced surrenders. There is no surrender at all. There is a sequestration of property and a distribution of it among those whose common pledge it is, without the assent or dissent of the owner, who is not to be notified at all. Nor did the Legislature speak so loosely as to call it either a voluntary or a forced surrender. One step was to be taken “ as byway of a forced surrender,” and others as in voluntary surrenders.”
Now, in revising the statutes in 1855, two Acts were passed, one entitled “ An Act relative to forced surrenders and the mode of making the same ” (Sess. Acts, p. 818); the other entitled “ An Act relative to the voluntary surrender of property and mode of proceeding, (Sess. Acts, p. 432). The case before us does not fall within the meaning of either of these Utles. This however is a minor consideration; what is of far deeper significance, it is not provided for, or in any way alluded to, in any section of either Act. So far as these two Acts go, the case of an absconding or concealed merchant or trader, or an insolvent who cannot be reached by process and will not appear, is a casus omissus, as it was before the adoption of the 6th section of the Act of 1826. The provisions of that section are in no wise inconsistent with the two Acts of 1855; therefore there is no implied repeal; as we have seen, they are not upon the same subject-matter, therefore, they are not expressly repealed. In the case of Holmes v. Wiltz, 11 An., 439, we held that the repealing clause only swept away such anterior legislation upon the matter specifically treated of in the new legislation as was not retained in the latter. In Stafford v. His Creditors the new law treated specifically of the penalty for a fraudulent bankruptcy, and we held that so much of the old law concerning this penalty as was not retained in the new, was repealed. It seems to me that the present case does not fall within the doctrine of either decision. On the contrary, I think the doctrine of both, carried to its legitimate consequences, must lead to the conclusion that the 6th section of the Act of 29th March, 1826, is still in force; and such is my opinion.